EXHIBIT BUSINESS LOAN AGREEMENT Principal Loan Date Maturity Loan No. Call/Coll Account Officer Initials $8,000,000.00 03-18-2008 03-18-2018 7004400 Stock References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "***" has been omitted due to text length limitations. Borrower: BELVEDERE SOCAL Lender: PACIFIC COAST BANKERS' BANK One Maritime Plaza, Suite 826 340 Pine Street, Suite 401 San Francisco, CA 94111 San Francisco, CA 94104 THIS BUSINESS LOAN AGREEMENT (this "Agreement") dated March 18, 2008, is made and executed by and between (i) BELVEDERE SOCAL, a California corporation ("Borrower"); and (ii) PACIFIC COAST BANKERS' BANK ("Lender") on the following terms and conditions. Borrower has received prior commercial loans from Lender or has applied to Lender for a commercial loan or loans or other financial accommodations, Including those that may be described herein or described on any exhibit or schedule attached to this Agreement Borrower understands and agrees that (A) in granting, renewing, or extending any Loan, Lender is relying upon Borrower's representations, warranties, and agreements as set forth in this Agreement; (B) the granting, renewing, or extending of any Loan by Lender at all times shall be subject to Lender's sole judgment and discretion; and (C) all Loans shall be and remain subject to the terms and conditions of this Agreement TERM. This Agreement shall be effective as of March 18, 2008, and shall continue in full force and effect until such time as all Loans have been paid in full, including principal, interest, costs, expenses, attorneys' fees, and other fees and charges, or until March 18, 2018, whichever comes first. CONDITIONS PRECEDENT TO EACH ADVANCE.
